DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 2/12/20 is acknowledged. Claims 1, 3, 5-6, 11, 13, 15-19, 21, 30-33, 39, 42-43, 54, 60 and 62 have been amended. Claims 2, 4, 7-10, 12, 14, 20, 23-29, 34-38, 40-41, 45-53, 55-59, 61 and 63-69 have been canceled. Claims 1, 3, 5-6, 11, 13, 15-19, 21-22, 30-33, 39, 42-44, 54, 60, 62 and 70 are pending.
Applicant’s election without traverse of group I, claims 1, 3, 5, 6, 11,12, 15-19, 21, 22, 30-33, 39, 42-44, 54, 60, and 62 in the reply filed on 11/12/20 is acknowledged.
Claim 70 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/20.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 11, 12, 15-19, 21, 22, 30-33, 39, 42-44, 54, 60, and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in 
	The claims are drawn to a method for treating a patient having cancer comprising administering an anti- CD37 immunoconjugate, wherein (i) an increased expression level has been detected in a cancer sample obtained from the patient for at least one gene selected from the group consisting of: SLC6A16, CD79A, BASPI, CXCR5, BIK, LY86, TLR10, CD86, LCK, CD22, PTPN22, BCL6, PIK3IPI, CDKN2A, AFF3, PIM1, MGMT, PDE4B, NFKBIE, SYK, FOXO1, CHI3L2, FAM117B, LPAR5, NFATC1, PTPN22, RBM38, and SGPPI or (ii) an absence of an increased expression level of at least one gene has been detected in a cancer sample obtained from the patient, and wherein the at least one gene is selected from the group consisting of: CD44, VIM, ANXA2, BCL2, ANXA2P1, HSP90BL, NFKBIZ, CDK6, BIRC5, HSPAIB, HSP90AAI. CADMI. CD86, TUBB2A, TUBG1, NOTCHL, HEBPL, PHB, PSME3. RNU6- 15, and RPL13: wherein the anti-CD37 immunoconjugate has the formula (A) - (L) - (M). wherein: (A) is an antibody or antigen-binding fragment thereof that specifically binds to CD37 and comprises heavy and light chain variable region CDR sequences of SEQ ID NOs: 4-6 and SEQ ID NOs: 7-9; respectively: (L) is a linker; and (M) is a maytansinoid; and wherein the linker (L) links (A) to (M). 
Claim 3 is drawn to a method for treating a patient having cancer with an anti-CD37 immunoconjugate comprising: (a) (detecting the expression level of at least one gene selected from the group consisting of: SLC6A16, CD79A, BASPI, CXCR5, BIK, LY86, TLR10, CD86, LCK, CD22, PTPN22, BCL6, PIK3IP1, CDKN2A, AFF3, PIM1, MGMT, PDE4B, NFKBIE, SYK, FOXOl, CHI3L2, FAM117B, LPAR5, NFATC1, PTPN22, RBM38, and SGPP1, in a cancer sample obtained from the patient; and determining the expression level of the at least one gene, wherein an increased expression level of the at least one gene indicates that the patient is likely to respond to treatment with the anti-CD37 immunoconjugate; or (ii) detecting the expression 
The specification teaches that 54 lymphoma cell lines were exposed to increasing doses of IMGN529 or to the unconjugated cytotoix payload DM1 for 72 hours. The specification teaches that cell proliferation was measured using the MTT assay. The specification teaches that the IMGN529 median IC50 in the fifty-four cell lines was 790pM (95% C.I., 250pm-7.9nM). Activity was stronger (P<0.001) in B cell lymphoma cell lines (n= 46; median IC50=450pM; 95%C.I., 150-780pM) than in T cell lymphoma cell lines (n=8; median IC50=22.5nM; 95%C.I., 14-40nM). The median IC50 for DM1 was 30pM (C.I.95%, 20-40pM) with no differences between B and T cell lymphoma origin (Fig. 1). IMGN529 induced apoptosis in 33/54 (61%) lymphoma cell lines. The specification teaches that surface CD27 expression was higher in cell lined derived from B than from T cells and IMGN529 IC50 values were negatively correlated with surface CD37 expression across all cell lines, but not with individual B or T cell subgroups. The specification teaches transcripts associated with low sensitivity or resistance included CD44, VIM, ANXA2, BCL2, ANXA2P1, HSP90B1, NFKBIZ, CDK6, BIRC5 in GCB and HSPA1B, HSP90AA1, CADM1, CD86, TUBB2A, TUBG1, N0TCH1 in ABC cell lines. HEBP1, 
A method for treating a patient having cancer comprising administering an anti- CD37 immunoconjugate does not meet the written description provision of 35 U.S.C. 112(a). The instant claims broadly encompass treating all cancers by administering an anti-CD37 conjugate. The immunoconjugate is administered to a subject based upon the presence or absence of at least one of the claimed biomarkers. The specification teaches that  genes associated with sensitivity of B cell lymphoma cell lines to IMGN529 include CD37 (IMGN529 target), CD79A, CHI3L2, FAM117B, LPAR5, NFATC1, PTPN22, RBM38, SGPP1, SLC6A16 in both GCB and ABC cell lines; BASP1, CXCR5, BIK, LY86, TLR10, CD86, LCK, CD22, PTPN22, BCL6, PIK3IP1, CDKN2A in GCB cell lines; AFF3, PIM1, MGMT, PDE4B, NFKBIE, SYK, F0X01 in ABC, and genes associated with low sensitivity or resistance of B cell lymphoma cell lines to IMGN529 include CD44, VIM, ANXA2, BCL2, ANXA2P1, HSP90B1, NFKBIZ, CDK6, BIRC5 in GCB and HSPA1B, HSP90AA1, CADM1, CD86, TUBB2A, TUBG1, N0TCH1 in ABC cell lines. HEBP1, PHB, PSME3, RNU6-15, RPL13 were more expressed in both GCB and ABC R cell lines. However, the specification does not provide gene expression profiling of any other cancer cell type, and therefore, there is no guidance regarding the expression of the claimed biomarkers in other cancers and whether the expression of these biomarkers is predicative of the sensitivity or resistance of a particular cancer to treatment with IMGN529. Therefore, the claims encompass biomarkers that may not have the functions recited in the claims (i.e. indicate the responsiveness of a subject with any cancer to treatment with IMGN529). Given that the specification does not provide a correlation between the claimed biomarkers and their presence 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
The state of the art regarding treating cancer with IMGN529 is discussed by Romanelli et al. (WO 2016/200676 A1, published December 15, 2016). Romanelli et al. teach that CD37 and CD20 are overexpressed on malignant B-cells. Romanelli et al. teach that the expression profile indicates that these markers represent promising therapeutic targets for B-cell malignancies. However, many B-cell cancers in many patients do not response to these treatments (See paragraph 0006). Romanelli et al. teach that cancers that overexpress MYC and BCL2 are associated with poor prognosis (See paragraph 0006). Romanelli et al. teach administering IMGN529 to a cancer that overexpress MYC and BCL2 (See paragraph 0218-0220). It should be noted that the teachings of Romanelli et al. are contrary to the teachings of the instant specification, which teaches that the absence of increased expression level of BCL2 is prognostic for the response to IMGN529. 

With regard to the genus of cancers encompassed by the claims, the state of the art supports treating specific cancers with an anti-CD37 immunoconjugate; however, the art is silent with regards to broadly treating all cancers with an anti-CD37 immunoconjugate. Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only uncontrolled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level. Additionally, it is known in the art that cancer cells arising from different tissues differ in etiology and response to treatment. Heppner et al. (Cancer Metastasis Review 2:5-23; 1983) discuss the heterogeneity of tumors from different tissues, as well as the same tissue. A key point made by Heppner et al. is that tumor heterogeneity contributes greatly to the sensitivity of tumors to drugs. Heppner et al. teach that as a tumor progresses to a metastatic phenotype, the susceptibility to a particular treatment can differ, and as such, makes predicting the responsiveness to treatment difficult. Additionally, Bally et al. (US Patent No. 5,595,756) stated, "Despite enormous investments of financial and human resources, no cure exists for a variety of diseases. For example, cancer remains one of the major causes of death. A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells. However, the clinical use of such antitumor agents has been highly compromised because of treatment limiting toxicities (See column 1). Furthermore, Jain RK (Scientific American, July 1994, 58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (See page 58). Jain indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in 
Taken together, the art provides evidence that the heterogeneity of tumors contributes to the variability in treating cancer. Therefore, one of skill in the art would conclude that the claimed invention encompasses treating cancers that may not be response to treatment with the claimed anti-CD37 immunoconjugate. Applicant has provided little or no descriptive support beyond the mere presentation of generic steps to enable one of ordinary skill in the art to identify which of the claimed biomarkers correlate with which cancers. This is not sufficient to impart possession of the method to Applicant. Although the specification demonstrates that the claimed markers distinguish B-cell cancer cell lines that are sensitive and resistant to treatment the claimed anti-CD37 immunoconjugate, this is not sufficient to impart possession of the entire breadth of the claimed method, which includes treating all cancers based upon the expression of the recited biomarkers, as the ordinary artisan would not necessarily recognize that other biomarkers of the genus correlate with any cancer. Although the prior art identifies potential biomarkers for cancer, such as BCL2, the genus of biomarkers recited in the instant claims is not recognized by the prior art as being broadly correlated with all cancers. Thus, the prior art does not cure the deficiencies of the specification. Without an adequate description of the claimed method, including specific steps and components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the method as claimed.

In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus of biomarkers for broadly stratifying subjects with any cancer. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 11,12, 15-19, 21, 22, 30-33, 39, 42-44, 54, 60, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
The claims list CD86 in set of biomarkers that has increased expression level and the set of biomarkers that has an absence of an increased expression level. The limitation is indefinite because it is unclear if the marker is indicative of resistance to treatment or sensitivity to treatment since it is recited in both groups. Thus, the scope of the claims is ambiguous and one of skill in the art would not be apprised of the metes and bounds of the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claim(s) recite(s) “determining the expression level of at least one gene, wherein an increased expression level of at least one gene indicated that the patient is likely to respond to treatment with the anti-CD37 immunoconjugate” and “determining the expression level of the at least one gene, wherein an absence of increased expression level of the at least one gene indicates that the patient is likely to respond to treatment with the ani-CD37 immunoconjugate”.  The step of determining is a mental process that can be performed in the human mind (including an observation, evaluation, judgment, opinion).  Such mental processes are abstract ideas. Thus, this limitation falls into the “mental process” groupings of abstract ideas. In addition, the limitations describe a naturally occurring relationship between the recited biomarkers and cancer, and thus may also be considered to recite a law of nature. Accordingly, the limitations of determining recite a judicial exception (an abstract idea that falls within the mental process groupings in the 2019 PEG, and a law of nature).

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A claim that focuses on the use of a judicial exception must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966. Adding steps to a natural biological process or an abstract idea that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a marker in a biological sample by any means has been determined as one of the well-understood, routine, conventional activity: see Mayo, 566 U.S. at 79,101 USPQ2d at 1968; Cleveland Clinic 
Furthermore, as discussed above, with respect to integration of the abstract idea and law of natural into a practical application, in some claimed embodiments, the additional element of administering is not performed and is at best the equivalent of adding the words "apply it" to the judicial exceptions. Mere instructions to apply an exception cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Claim Status
No claims are allowed.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is Stromatt et al. (WO 2015/116729 A2, published August 6, 2015). Stromatt et al. teach the use of anti-CD37 antibody otlertuzumab in combination with an anti-CD20 antibody and a BCR pathway antagonist for treating B cell cancers (See page 8). Stromatt et al. teach that BCR antagonist include those against SYK, whose increased expression is associated with a shorter treatment-free interval, results in apoptosis, and disruption of chemokine activity (See pages 7 and 84). However, Stromatt et al. is silent with regard to detecting the biomarkers (e.g. SYK) recited in the claims and administering IMGN529 to the patient determined to be responsive to the treatment based upon the increased expression levels of the biomarkers (e.g. SYK).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646     


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646